Mr. Justice Magruder delivered the opinion of the court: It is claimed by plaintiff in error, that courts of equity have no jurisdiction to decree the dissolution of a corporation, at the suit of the State or the Attorney General, except as such jurisdiction is given by statute; that the act, defining the duties of the Attorney General, confers upon him no power to bring an information or bill in equity to dissolve a corporation; that the Attorney General has no common law power to file an information or bill in equity to dissolve a corporation, his common law power being confined to proceedings upon the law side of the court by scire facias or quo warranto, and to filing in-formations in equity to abate nuisances or purprestures; that section 25 of the general Corporation law confers no power upon the Attorney General to bring an information or bill in equity to dissolve a corporation; that, if the Attorney General had power to file the information in .this case, it is conferred solely by section 17 of the act of June 19, 1893, entitled, “An act to amend sections 3, 15, 16 and 17 of an act entitled ‘An act to enable associations of persons to become a body corporate, to raise funds to be loaned only among members of such associations,’ in force July 1, 1879, and as amended by an act approved June 17, 1887, in force July 1, 1887, and as further amended by an act approved June 19, 1891, in force July 1, 1891;” (Laws of 1893, p. 83); that the proceedings, securing the appointment of the receiver in this case, were not justified by section 17 of said act, and were not conducted in the manner provided by that section, but in disregard and violation of every requirement of that section. Whatever views we might be inclined to entertain upon the questions thus suggested, and which are ably discussed by counsel, we do not think that we are authorized to give them any consideration upon the record presented to us in this case. It is manifest from reading the prayer of the information, and the order made in. pursuance thereof appointing a receiver, that such order was merely interlocutory. (Chicago Steel Works v. Illinois Steel Co. 153 Ill. 9). Whether it be within the contemplation of said section 17, that the decree of dissolution of the society should be entered before the appointment of the receiver, or not, it is quite clear, that the information here was framed upon the theory of the entry of a final decree after the receiver should have been appointed. The order, appointing him, being thus entered in advance of the final hearing, was nothing else than an order of a merely interlocutory character. The appeal from it was taken to the Appellate Court by the present plaintiff in error under the act of 1887, providing for “appeals from interlocutory orders granting injunctions or appointing receivers.” (Laws of 1887, p. 250). Without the act of 1887, there could be no appeal from an order appointing a receiver, because, as a general thing, such an order is not a final decree. (Chicago Steel Works v. Illinois Steel Co. supra.) The appeal, then, being taken under the act of 1887, its disposition must be governed by the provisions of that act. The act of 1887 provides, that, “upon such appeal the Appellate Court may affirm, modify or reverse such interlocutory order or decree,” etc., and that “no appeal shall lie or writ of. error be prosecuted from the order entered by said Appellate Court on any such appeal.” (3 Starr & Cur. Stat. p. 999). In the case at bar, the Appellate Court has affirmed, the interlocutory order, appointing the receiver. The attempt is here made to prosecute a writ of error from, the order of affirmance so entered by the Appellate Court. The prosecution of the writ is expressly forbidden by the statute. It follows, that the present writ of error must be dismissed. It dismissal is accordingly hereby ordered. Writ dismissed.